Citation Nr: 9918798	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  92-02 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  The propriety of the initial 20 percent evaluation for 
hypertension. 

2.  The propriety of the initial 10 percent rating for 
bronchial asthma. 

3.  The propriety of the initial noncompensable evaluation 
for postoperative residuals of a hemorrhoidectomy with a 
history of perirectal abscess.

4.  The propriety of the initial noncompensable evaluation 
for frostbite of the fingers.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1983 to 
November 1990.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted the veteran entitlement to service 
connection for hypertension and assigned a 20 percent rating, 
granted the veteran entitlement to service connection for 
bronchial asthma and assigned a 10 percent rating, granted 
the veteran entitlement to service connection for 
postoperative residuals of a hemorrhoidectomy with a history 
of perirectal abscess and assigned a noncompensable rating, 
and granted the veteran entitlement to service connection for 
bilateral frostbite of the fingers and assigned a 
noncompensable rating.

The veteran's claim was remanded by the Board in January 1993 
and February 1998.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran's claims were remanded by the Board in February 
1998 for VA examinations to determine the severity of the 
veteran's hypertension, bilateral frostbite of the fingers, 
asthma, and postoperative residuals of a hemorrhoidectomy.  
Regarding the veteran's hypertension, frostbite of the 
fingers, and asthma, his claims were also remanded pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) so that 
the veteran's service-connected disabilities could be rated 
under both the new and old diagnostic criteria, with the set 
of criteria most favorable to the veteran thereafter being 
applied.  VA examinations were scheduled by the RO in May and 
July 1998.  A notation was made in the claims file that the 
veteran failed to report for such examinations. 

However, a copy of the letter notifying the veteran of the 
date, time and place to report for the examinations is not in 
the claims folder.  Also, there is no evidence that the 
veteran has contacted the RO or submitted any explanation for 
his failure to report for the examinations in May and July 
1998.  Inasmuch as it is unclear whether the veteran received 
notice of the examinations, she should be scheduled for new 
examinations, with a copy of the letter notifying the veteran 
of the date, time and place to report for the examinations 
put in the claims folder.  

Furthermore, this claim involves appeals of the initial 
ratings established in the grants of service connection, and 
the United States Court of Appeals for Veterans Claims has 
held that an initial rating claim may not be reviewed under 
the same standards as a subsequent claim for an increased 
rating.  Fenderson v. West, 12 Vet.App. 119 (1999).  The RO 
has not had the opportunity to review this claim under the 
standards established by the Court in Fenderson.

Based on the foregoing discussion, the Board hereby REMANDS 
the case to the RO for the following action:

1.  The RO should obtain all relevant 
current medical records, both VA and non-
VA, regarding the veteran's hypertension, 
bilateral frostbite of the fingers, 
asthma, and postoperative residuals of a 
hemorrhoidectomy that have not already 
been associated with the claims folder.

2.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the current severity of her service-
connected hypertension.  A copy of the 
letter from the VA medical facility to 
the veteran advising her of the date, 
time and location of the examination MUST 
be placed in the claims folder.  In 
scheduling the examination, the RO should 
note that the rating criteria require 
multiple blood pressure readings over 
specific periods of time.  All 
appropriate testing in this regard should 
be accomplished.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should 
describe the veteran's hypertension and 
any residuals from such disorder.

3.  The RO should schedule the veteran 
for an examination to determine the 
current manifestations of bilateral 
frostbite of the fingers.  A copy of the 
letter from the VA medical facility to 
the veteran advising her of the date, 
time and location of the examination MUST 
be placed in the claims folder.  The 
claims folder should be made available to 
the examiner, and all studies deemed 
appropriate by the examiner should be 
performed.  The examiner should answer 
the following questions:

a.  Does the veteran's disability 
result in mild symptoms and 
chilblains?

b.  Does the veteran's disability 
result in persistent moderate 
swelling, tenderness, redness, etc.?

c.  Does the veteran's disability 
result in a loss of the fingers and 
persistent severe symptoms?

d.  Does the veteran have 
symptomatology such as pain, 
numbness, cold sensitivity, or 
arthralgia?

e.  Does the veteran have 
symptomatology such as tissue loss, 
nail abnormalities, color changes, 
locally impaired sensation, 
hyperhidrosis, or x-ray 
abnormalities of the fingers 
(osteoporosis, subarticular punched 
out lesions or osteochondritis), and 
if so, which of the above symptoms 
does the veteran have?

The examiner should report whether 
any such symptomatology applies 
bilaterally or unilaterally.

4.  The veteran should also be afforded 
another VA respiratory examination to 
determine the current severity of her 
service-connected asthma.  A copy of the 
letter from the VA medical facility to 
the veteran advising her of the date, 
time and location of the examination MUST 
be placed in the claims folder.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should be requested to report his or her 
examination findings in language 
compatible with the rating criteria.  The 
examiner should answer the following 
questions:

a.  Describe the frequency of any 
asthmatic attacks and describe the 
extent of any dyspnea on exertion 
between such attacks.  

b. Is more than light manual labor 
is precluded?

c.  Is there a marked loss of weight 
or other evidence of severe 
impairment of health?

d.  Does the veteran have either 
daily or intermittent inhalational 
or oral bronchodilator therapy?

e.  Does the veteran take 
inhalational anti-inflammatory 
medication?  

f.  Does the veteran have at least 
monthly visits to a physician for 
required care of exacerbations or 
courses of systemic corticosteroids, 
of at least three times per year?

All appropriate testing in this 
regard should be accomplished, 
including pulmonary testing.  
Pulmonary testing should include the 
predicted value of the Forced 
Expiratory Volume and the ratio of 
Forced Expiratory Volume in one 
second to Forced Vital Capacity.  

5.  The veteran should be afforded a VA 
rectal examination in order to determine 
the current severity of her service-
connected postoperative residuals of a 
hemorrhoidectomy with a history of a 
perirectal abscess.  A copy of the letter 
from the VA medical facility to the 
veteran advising her of the date, time 
and location of the examination MUST be 
placed in the claims folder.  All 
appropriate testing in this regard should 
be accomplished.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should 
describe the veteran's rectal disorder 
and any residuals from such disorder.  
The examiner should answer the following 
questions:

a.  Can the veteran's hemorrhoids be 
described as mild or moderate, or in 
the alternative, can they be 
described as large or thrombotic?

b.  Are the veteran's hemorrhoids 
irreducible?

c.  Do the veteran's hemorrhoids 
have excessive redundant tissue, 
evidencing frequent recurrences?

d.  Do the veteran's hemorrhoids 
result in persistent bleeding and 
secondary anemia?

e.  Do the veteran's hemorrhoids 
produce fissures?

f.  Regarding possible soiling, if 
the veteran has soiling, what is the 
cause of such soiling, and is the 
veteran required to wear a pad? 

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

7.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determinations with respect to 
the propriety of the initial 20 percent 
ratings for hypertension, 10 percent 
rating for bronchial asthma, and 
noncompensable ratings for postoperative 
residuals of a hemorrhoidectomy with a 
history of a perirectal abscess and 
bilateral frostbite of the fingers.  The 
RO must take into account the guidance 
provided by the Court in Fenderson v. 
West, 12 Vet.App. 119 (1999), including 
consideration of whether a staged rating 
is appropriate.  After the development 
requested above has been completed, the 
RO should again review the veteran's 
claims.  In order to meet the 
requirements of the law, as stated in 
Karnas v. Derwinski, 1 Vet.App. 308 
(1991), in each case in which the rating 
criteria have changed, the RO must take 
the following actions:  (1) taking into 
account all the evidence, the RO must 
review the disability under the old 
criteria; (2) taking into account all the 
evidence, the RO must review the 
disability under the new criteria; and 
(3) the RO must apply whichever criteria 
result in the most favorable outcome to 
the veteran. In the event that the claims 
on appeal are not resolved to the 
satisfaction of the appellant, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





